Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 




Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong (US-2004/0217761-A1).
Claim No
Claim feature
Prior art
Wong (US-2004/0217761-A1)
1
A local coil for magnetic resonance imaging, the local coil comprising: 

Wong discloses a local coil (cf. Fig. 4a) for magnetic resonance imaging, the local coil comprising

an electrical circuit arrangement; and 

Electrical circuit (52), cf. Fig. 4a

a coaxial cable with an internal conductor and an external conductor surrounding the internal conductor, 

a coaxial cable with an internal conductor (72) and an external conductor (70) surrounding the internal conductor (72), 


wherein two ends of the coaxial cable are connected to the electrical circuit arrangement and the internal conductor and the external conductor together form an antenna loop, 

See Fig. 4a which shows an antenna loop as claimed

wherein at least one of the internal conductor or the external conductor has at least one interruption, and 

Outer conductor (70, 70’) has an interruption (74).


wherein the at least one interruption divides the internal conductor and/or the external conductor into at least two separate segments in each case.

wherein the at least one interruption (74) divides the internal conductor and/or the external conductor (70, 70’) into at least two separate segments (70, 70’) in each case.

14
The local coil of claim 1, wherein the electrical circuit arrangement has at least one adaptation element connected to the internal conductor and/or to the external conductor at the ends of the coaxial cable, and wherein the at least one adaptation element is configured adapt a resonance frequency of the antenna loop.

See capacitor Ct which can be equated to the claimed adaptation element with all claimed features, cf. Fig. 4a in Wong.
15
The local coil of claim 14, wherein the at least one adaptation element is connected to the external conductor at one end of the coaxial cable and to the internal conductor at the other end when a number of interruptions is even, or wherein the at least one adaptation element is connected to the external conductor or to the internal conductor at both ends of the coaxial cable when the number of interruptions is odd.

Number of interruptions is odd (i.e. one gap 74 in the outer coaxial conductor 70, 70’) in Fig. 4a and the adaptation element (Ct) is shown to be connected to the external conductor in Fig. 4a.
The claimed feature is met by Wong.



Claims 1-4, 6-8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greim (US-2019/0235034-A1).

Claim No
Claim feature
Prior art
Greim (US-2019/0235034-A1)
1
A local coil for magnetic resonance imaging, the local coil comprising: 

Greim discloses a local coil (cf. Fig. 2) for magnetic resonance imaging, the local coil comprising

an electrical circuit arrangement; and 

Electrical circuit (capacitor and PIN diode), cf. Fig. 4

a coaxial cable with an internal conductor and an external conductor surrounding the internal conductor, 

a coaxial cable with an internal conductor (53) and an external conductor (52) surrounding the internal conductor (53), cf. Fig. 2, 


wherein two ends of the coaxial cable are connected to the electrical circuit arrangement and the internal conductor and the external conductor together form an antenna loop, 

See Fig. 2 which shows an antenna loop as claimed.

wherein at least one of the internal conductor or the external conductor has at least one interruption, and 

Outer conductor (52) has an interruption, cf. Fig. 2.


wherein the at least one interruption divides the internal conductor and/or the external conductor into at least two separate segments in each case.

wherein the at least one interruption divides the internal conductor (53) and/or the external conductor (52) into at least two separate segments in each case.

2
The local coil of claim 1, wherein the internal conductor and the external conductor each have an interruption or a plurality of interruptions, wherein a number of interruptions of the internal conductor and a number of interruptions of the external conductor are equal or differ by one.

See Fig. 2 in Greim which shows each of the internal (53) and external (52) conductors is interrupted as claimed.
3
The local coil of claim 2, wherein sections of the coaxial cable between the electrical circuit arrangement and at least one adjacent interruption are at least substantially equal in length, and/or wherein a section or sections of the coaxial cable between two adjacent interruptions are at least substantially equal in length.

See Fig. 2 in Greim which shows claimed features of claim 3.
4
The local coil of claim 2, wherein the external conductor and the internal conductor have 1 to 10 interruptions in total.

See Fig. 2 in Greim which shows claimed features of claim 4.
6
The local coil of claim 2, wherein, in a region of an interruption of the internal conductor, adjacent end sections of segments of the internal conductor created by the interruption of the internal conductor run at least sectionally parallel, and wherein the sections of the external conductor surrounding the segments of the internal conductor are electrically connected.

See Fig. 2 in Greim which shows claimed features of claim 6.

In Greim, a region of interruption in the internal conductor is surrounded by a segment of the outer conductor, cf. Fig. 2.
7
The local coil of claim 1, wherein sections of the coaxial cable between the electrical circuit arrangement and at least one adjacent interruption are at least substantially equal in length, and/or wherein a section or sections of the coaxial cable between two adjacent interruptions are at least substantially equal in length.

See Fig. 2 in Greim which shows claimed features of claim 7.
8
The local coil of claim 1, wherein the external conductor and the internal conductor have 1 to 10 interruptions in total.

See Fig. 2 in Greim which shows claimed features of claim 8.
10
The local coil of claim 1, wherein, in a region of an interruption of the internal conductor, adjacent end sections of segments of the internal conductor created by the interruption of the internal conductor run at least sectionally parallel, and wherein the sections of the external conductor surrounding the segments of the internal conductor are electrically connected.

See Fig. 2 in Greim which shows claimed features of claim 10.

In Greim, a region of interruption in the internal conductor is surrounded by a segment of the outer conductor, cf. Fig. 2.
11
The local coil of claim 1, wherein the electrical circuit arrangement has at least one detuning circuit connected to the internal conductor and/or to the external conductor at the ends of the coaxial cable.

PIN diode 54 acts as a detuning circuit, cf. Fig. 4 or 5
Claim 11 is met by Greim.
12
The local coil of claim 11, wherein the at least one detuning circuit has at least one switching element or at least one series connection composed of at least one switching element and at least one inductance coil.

PIN diode is a switching element.
Claim 12 is met by Greim.
13
The local coil of claim 11, wherein the at least one detuning circuit is connected to the external conductor at one end of the coaxial cable and to the internal conductor at the other end when a number of interruptions is even, or wherein the at least one detuning circuit is connected to the external conductor or to the internal conductor at both ends of the coaxial cable when the number of interruptions is odd.

In Greim, both ends of the internal conductor connected to the PIN diode as claimed, cf. Fig. 4 or 5.



Claims 1, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Driesel (US-2014/0197832-A1).

Claim No
Claim feature
Prior art
Driesel (US-2014/0137969-A1)
1
A local coil for magnetic resonance imaging, the local coil comprising: 

Driesel discloses a local coil (cf. Fig. 1A) for magnetic resonance imaging, the local coil comprising

an electrical circuit arrangement; and 

Electrical circuit (20), cf. Fig. 1A

a coaxial cable with an internal conductor and an external conductor surrounding the internal conductor, 

a coaxial cable  with an internal conductor (11) and an external conductor (12) surrounding the internal conductor, cf. Fig. 1A, 


wherein two ends of the coaxial cable are connected to the electrical circuit arrangement and the internal conductor and the external conductor together form an antenna loop, 

See Fig. 1A which shows an antenna loop is formed of plurality of coaxial elements as claimed.

wherein at least one of the internal conductor or the external conductor has at least one interruption, and 

Outer conductor (12) has an interruption, cf. Fig. 2.


wherein the at least one interruption divides the internal conductor and/or the external conductor into at least two separate segments in each case.

wherein the at least one interruption divides the internal conductor and/or the external conductor into at least two separate segments in each case, cf. Fig. 1A
16
The local coil of claim 1, wherein the coaxial cable has a diameter in a range of 0.5 mm and 3 mm, wherein the coaxial cable has an impedance in a range of 50 Ohms and 120 Ohms, wherein the antenna loop has a diameter in a range of 3 cm and 30 cm, or a combination thereof.

Driesel meets claim 16.
See shielding conductor 12 has a diameter of approx. 3.6 mm, ¶ [0076], which is close to the claimed range.

Coil has an impedance on 50 Ohm, cf. ¶ [0075].

The antenna loop has a dimeter of 6 cm, cf. ¶ [0075].. 


Claims 1, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US-2013/0137969).

Claim No
Claim feature
Prior art
Jones (US-2013/0137969-A1)
1
A local coil for magnetic resonance imaging, the local coil comprising: 

Jones discloses a local coil (cf. Fig. 2) for magnetic resonance imaging, the local coil comprising

an electrical circuit arrangement; and 

Electrical circuit (30, 40), cf. Fig. 2

a coaxial cable with an internal conductor and an external conductor surrounding the internal conductor, 

a coaxial cable (21) with an internal conductor and an external conductor surrounding the internal conductor, cf. Fig. 2, 


wherein two ends of the coaxial cable are connected to the electrical circuit arrangement and the internal conductor and the external conductor together form an antenna loop, 

See Fig. 2 which shows an antenna loop is formed of plurality of coaxial elements 21 as claimed.

wherein at least one of the internal conductor or the external conductor has at least one interruption, and 

Outer conductor has an interruption, cf. Fig. 2.


wherein the at least one interruption divides the internal conductor and/or the external conductor into at least two separate segments in each case.

wherein the at least one interruption divides the internal conductor and/or the external conductor into at least two separate segments in each case.

17
The local coil of claim 1, wherein the coaxial cable is attached to a flexible support element.
The coaxial elements 21 in Jones are attached to a flexible support element (2).






Allowable Subject Matter
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852